Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 6 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features cancelled from the claims:
inner spiral channel (see claim 1; lacks a reference number and the specification provides insufficient description to understand what defines this structure in the drawings as originally filed)
flow pathway (see claim 1; lacks antecedent basis in the specification and thus unclear if this feature is shown or not and if so, which feature this refers to)
helical gaps (see claim 2; lacks antecedent basis in the specification and thus unclear if this feature is shown or not and if so, which feature this refers to)
straight introductory port section for each spiral (see claim 5, lacks antecedent basis in the specification and thus unclear if this feature is shown or not and if so, which feature this refers to)

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification (each of the following lacks a reference what defines this structure in the drawings as originally filed):  
inner spiral channel 
spiral channel 
outer wall of the spiral channel 
outer spiral

No new matter should be entered.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
flow pathway
helical gaps 
straight introductory port section

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 1 recites “an inner spiral channel for defining a flow pathway for a fluid through the spiral” and claim 3 recites “wherein the heat exchanger insert is adapted so that air flowing through the inner spiral channel of each spiral is preheated to a temperature greater than 400°C when exiting the inner spiral channel.”

Regarding the claimed “inner spiral channel,” paragraph [0032] discloses this element is “of the heat exchanger 42,” however, given the large number of spirals and channels disclosed (both as described in the specification and as shown in the drawings), it is unclear from the specification and drawings precisely which structure defines the “inner spiral channel” recited in claim 1.

Regarding claim 3, and referring to the specification so as to ascertain the broadest reasonable interpretation of a claim element as limited by the description in the specification and thus determine what structure performs the claimed function of preheating an air flow to a temperature of greater than 400C, paragraph [0032] discloses (emphasis added):
Simultaneously with the gaseous fuel, air enters the fluid inlet of the heat exchanger 42 and the inner spiral channel of the heat exchanger 42, which may have a substantially rectangular cross-section. The air receives energy from the outer wall of the spiral channel and is preheated to a temperature greater than 400 degrees Celsius before it exits the spiral channel of the heat exchanger 42 as preheated air and then outer wall of the spiral channel receives energy from products of heat generation that flows through the surrounding fluid path that the outer spiral channel forms by the outer wall with a substantially rectangular cross-section. The products of heat generation are cooled as the energy is transferred to the outer wall and further to the air flowing through the heat exchanger 42. The products of heat generation exit through the exhaust housing 43. The exhaust housing 43 contains an exhaust insulating sleeve 44 that minimizes the heat lost to the atmosphere such that the maximum amount of heat can be transferred to the outer spiral wall and, thus, the air.

Additionally, paragraph [0031] discloses (emphasis added): 
As disclosed above, an example particular embodiment may include, as shown in Fig. 2, a gas tube 37, exhaust housing 43, preheat flow reducer 42A, exhaust insulating sleeve 44, threaded combustion tube joint 47A, inner and outer finned combustion tube 47, staging gas nozzle 51, combustion nozzle 32, centering spacer 29, air/gas inlet housing 34, air inlet 36, gas inlet 35, gas staging tube 10, and heat exchanger 42. Such a staged recirculating burner may operate in a radiant tube combustion system that may include, as shown in Fig. 1, an inner furnace wall 20, furnace refractory 21, outer refractory wall/shell22, outer radiant tube 23, outer radiant tube cap and support 24, refractory furnace opening 25, outer radiant tube flange 26, support flange 14, inner recirculating tube 27, flame rod 18, and igniter 19.

The structure necessary to carry out the claimed functional language seems to involve a specific application (i.e., intended use) of the claimed heat exchanger.  The 
Further, the specification discloses the structural/spatial relationships between the “inner spiral channel,” “spiral channel,” “outer wall of the spiral channel,” “preheat flow reducer” and “heat insulating sleeve” all contribute to preheating the air to the disclosed 400 degrees C.  However, given the large number of spirals, walls, surfaces and channels (both as described in the specification and as shown in the drawings), it is unclear from the specification and drawings precisely which elements (structure) of the drawings relate to the following key elements:  
inner spiral channel
spiral channel 
outer wall of the spiral channel 

Each of these elements, as disclosed, lacks a reference number and there is insufficient written description to understand what structure defines each of these elements. 

Because it is unclear from the disclosure which structure is intended to fall within the scope of the limitation in question (i.e. which structure carries out the claimed function of “air flowing through the inner spiral channel of each spiral is preheated to a temperature greater than 400°C when exiting the inner spiral channel”), the application fails to meet the written description requirement.  Further, the scope of the limitation cannot be ascertained as the claim is currently written.

	Thus, the instant specification fails to meet the written description requirement for the inner spiral channel of claim 1 and the functional limitation of claim 3.

Claims 2 and 4 – 6 are rejected as being dependent from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites “wherein the heat exchanger insert is adapted so that air flowing through the inner spiral channel of each spiral is preheated to a temperature greater than 400°C when exiting the inner spiral channel,” rendering the claim indefinite.  Referring to the specification so as to ascertain what structure performs the claimed function of preheating an air flow to a temperature of greater than 400C, paragraph [0032] discloses (emphasis added):
Simultaneously with the gaseous fuel, air enters the fluid inlet of the heat exchanger 42 and the inner spiral channel of the heat exchanger 42, which may have a substantially rectangular cross-section. The air receives energy from the outer wall of the spiral channel and is preheated to a temperature greater than 400 degrees Celsius before it exits the spiral channel of the heat exchanger 42 as preheated air and then flows into the preheat flow reducer 42B. The outer wall of the spiral channel receives energy from products of heat generation that flows through the surrounding fluid path the outer spiral channel forms by the outer wall with a substantially rectangular cross-section. The products of heat generation are cooled as the energy is transferred to the outer wall and further to the air flowing through the heat exchanger 42. The products of heat generation exit through the exhaust housing 43. The exhaust housing 43 contains an exhaust insulating sleeve 44 that minimizes the heat lost to the atmosphere such that the maximum amount of heat can be transferred to the outer spiral wall and, thus, the air.

Additionally, paragraph [0031] discloses (emphasis added): 
As disclosed above, an example particular embodiment may include, as shown in Fig. 2, a gas tube 37, exhaust housing 43, preheat flow reducer 42A, exhaust insulating sleeve 44, threaded combustion tube joint 47A, inner and outer finned combustion tube 47, staging gas nozzle 51, combustion nozzle 32, centering spacer 29, air/gas inlet housing 34, air inlet 36, gas inlet 35, gas staging tube 10, and heat exchanger 42. Such a staged recirculating burner may operate in a radiant tube combustion system that may include, as shown in Fig. 1, an inner furnace wall 20, furnace refractory 21, outer refractory wall/shell22, outer radiant tube 23, outer radiant tube cap and support 24, refractory furnace opening 25, outer radiant tube flange 26, support flange 14, inner recirculating tube 27, flame rod 18, and igniter 19.

The structure necessary to carry out the claimed functional language seems to involve a specific application (i.e., intended use) of the claimed heat exchanger.  The specification discloses the claimed heat exchanger is intended to be an element for use 
Further, the specification discloses the structural/spatial relationships between the “inner spiral channel,” “spiral channel,” “outer wall of the spiral channel,” “preheat flow reducer” and “heat insulating sleeve” all contribute to preheating the air to the disclosed 400 degrees C.  However, given the large number of spirals, walls, surfaces and channels (both as described in the specification and as shown in the drawings), it is unclear from the specification and drawings precisely which elements (structure) of the drawings relate to the following key elements:  
inner spiral channel
spiral channel 
outer wall of the spiral channel 

Each of these elements, as disclosed, lacks a reference number and there is insufficient written description to understand what structure defines each of these elements (see 35 USC 112(a) rejection above). 
Because it is unclear from the disclosure which structure is intended to fall within the scope of the limitation in question (i.e. which structure carries out the claimed function of “air flowing through the inner spiral channel of each spiral is preheated to a temperature greater than 400°C when exiting the inner spiral channel”), the scope of the limitation cannot be ascertained as the claim is currently written.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term "approximately 0.8 inches" in claim 6 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the sake of compact prosecution, the term “approximately 0.8 inches” will be interpreted as +/- 0.25 inches, however this is chosen arbitrarily and the claim remains indefinite as written.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6, as best understood, anticipated by Briselden (US 8162040).
Regarding claim 1, Briselden discloses a heat exchanger insert (see title) comprising a ceramic body (see abstract), the ceramic body comprising: 
a plurality of spirals extending around a central cavity in a length direction of the body, wherein each spiral of the plurality of spirals comprises an inner spiral channel defining a flow pathway for a fluid through the spiral (see FIGs 6 and 26A; see also column 11 line 53 -  column 12 line12; see also column 28 lines 14 – 21),
the ceramic body comprises silicon carbide (see column 7 lines 53 – 57), and 
the ceramic body is adapted to be inserted around a center tube (the body shown in FIG 29A would be capable of performing this function).

Regarding claim 2, Briselden further discloses comprising a plurality of helical gaps between the plurality of spirals (see FIGs 6, 7 and 29A). 
Regarding claim 3, Briselden further discloses wherein the heat exchanger insert is adapted so that air flowing through the inner spiral channel of each spiral is preheated to a temperature greater than 400°C when exiting the inner spiral channel (see column 10 lines 63 – 67).
Regarding claim 4, Briselden further discloses wherein the plurality of spirals includes at least six spirals (see FIG 29A)
Regarding claim 5, Briselden further discloses comprising a straight introductory port section for each spiral (this is a broad limitation, see straight sections of FIG 29A).
Regarding claim 6, Briselden further discloses wherein one revolution of each spiral extends approximately 0.8 inches in the length direction of the body (see column 8 lines 66 – 67).

The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 8,162,040 in view of DE 1230163 (provided by IDS). 
Claim 6 of US 8,162,040 depends from claim 1 which recites a ceramic heat exchanger insert, helical in shape, at least one spiral path between the surrounding fluid path enclosure and said outer ceramic wall, said outer ceramic wall defining a hollow helical internal ceramic fluent channel within said insert body and said fluent channel having an inter path divider defining a central or straight flow path along the central axis of said insert body.  Claim 8 of US ‘040 recites said insert body has two helical wings, claim 9 recites the insert body comprises silicon carbide.  
The scope of US ‘040 claims 8 and 9 are not patentably distinct of the instant claims 1 and 2 except US 8,162,040 fails to explicitly claim “the ceramic body is adapted to be inserted around a center tube” (however, this is disclosed as an embodiment, see column 28 lines 46 – 53 and FIG 36).
DE ‘163 teaches a heat exchanger insert comprising plurality of spirals (see 12) extending around a central cavity (see cavity created by 13) and the body of the heat exchanger is adapted to be inserted around a center tube (see tube 13).
US ‘040 does claim (see claim 1) “a fluent channel with a … counter flow path along said insert body… defines a central or straight flow path along the central axis of said insert body.”  The arrangement of the DE ‘163 heat exchanger spirals and center tube create a flow and counter flow arrangement (see flow arrows of the FIGs) similar to that of US ‘040.  It would have been obvious to one of ordinary skill in the art to modify the claimed invention of US ‘040 to be adapted to be inserted around a center tube, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTHA M BECTON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762